Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Currently, claims 1-20 are pending.

	The restriction requirement is provided below:
This application contains claims directed to more than one species of a generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The species are as follows: 
Species I as embodied in an organic light emitting diode (OLED) display panel classifiable in H01L27/3244; and
Species II as embodied in method of manufacturing an OLED display panel classifiable in H01L51/56. 
Species I encompasses claims 1-16, and Species II encompasses claims 17-20.  
Currently, none of the claims appears to be generic.

The Species I and II listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: 

Tanaka teaches an OLED display panel (see Fig. 2), comprising:
a base substrate 11 (para [0064] - "back film 11"),
a thin film transistor (TFT) layer T1 (para [0076] - "TFT elements T1"), 
an OLED device layer 5R (para [0060] discloses organic EL layer 5R) sequentially disposed; 
wherein the packaging layer 6a, 6b, 6c (para [0075] - "The sealing film 6 composes of three layers of an inorganic film 6a, a sealing organic film 6b, and an inorganic film 6c...") comprises a first inorganic packaging layer 6a, a first organic packaging layer 6b, and a second inorganic packaging layer 6c sequentially disposed;
wherein the first inorganic packaging layer 6a is provided with a first groove (see any one of the steps formed directly above the stepped edges of the organic EL layer 5R in Fig. 2) on a side in contact with the first organic packaging layer 6b; 
wherein the first organic packaging layer 6a is provided with a second groove (see Fig. 2) on a side in contact with the second inorganic packaging layer 6c; 
wherein a thickness of the first inorganic packaging layer 6a is substantially same as a thickness of the second inorganic packaging layer 6b (see Fig. 2). 
	Therefore, there is a lack of unity a posteriori, since said OLED display panel is not the Applicant’s contribution over the prior art. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product (Species I) and process (Species II) claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        15 February 2022